 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBY CHACKO,                                     No. 2:19-cv-1837 JAM DB
12                       Plaintiff,
13           v.                                        ORDER
14    AT&T UMBRELLA BENEFIT PLAN
      NO. 3,
15

16                       Defendant.
17

18          On March 13, 2020, this matter came before the undersigned pursuant to Local Rule

19   302(c)(1) for hearing of plaintiff’s motion to compel. (ECF No. 24.) Attorney Michelle Roberts

20   appeared telephonically on behalf of plaintiff and attorney Stacey Campbell appeared

21   telephonically on behalf of defendant.

22          As explained in the parties’ Joint Statement re Discovery Disagreement, plaintiff seeks to

23   compel discovery, in part, as to the completeness of the administrative record in this action. This

24   action cannot proceed in the absence of a complete administrative record and discovery into the

25   completeness of the administrative record is permissible. See Crosby v. Louisiana Health Service

26   and Indem. Co., 647 F.3d 258, 263-64 (5th Cir. 2011) (“Here, Crosby sought to discover evidence

27   that would indicate whether the administrative record was complete . . . . Her discovery request

28   was at least reasonably calculated to lead to the discovery of some admissible evidence.”); Gonda
                                                       1
 1   v. Permanente Medical Group, Inc., 300 F.R.D. 609, 614 (N.D. Cal. 2014) (ordering production

 2   so that plaintiff could “determine whether it was included in the administrative record”).

 3          At oral argument, defendant asserted that they have produced the complete administrative

 4   record. If so, that would seem to be the appropriate response to any such discovery requests.

 5   That, however, is for defendant to determine.

 6          Plaintiff also seeks “conflict-of-interest discovery.” (ECF No. 25 at 14.) Whether to

 7   permit such discovery depends on the applicable standard of review. “[A] district court may

 8   review only the administrative record when considering whether the plan administrator abused its

 9   discretion, but may admit additional evidence on de novo review.” Abatie v. Alta Health & Life

10   Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006); see also Taft v. Equitable Life Assur. Soc., 9 F.3d

11   1469, 1471 (9th Cir. 1993) (“it was inappropriate for the district court to examine evidence at trial

12   that was not part of Equitable’s administrative record”). Nonetheless, “[a] conflict of interest is a

13   factor in the abuse-of-discretion review, the weight of which depends on the severity of the

14   conflict.” Demer v. IBM Corporation LTD Plan, 835 F.3d 893, 900 (9th Cir. 2016).

15          Plaintiff argues that “[d]ocuments produced to date demonstrate the existence of a conflict

16   of interest on the part of Defendant” justifying such discovery. (ECF No. 25 at 14.) In this

17   regard, plaintiff argues that under the long-term disability plan at issue AT&T is the Plan

18   Sponsor, AT&T Services, Inc., is the Plan Administrator, and Sedgwick Claims Management

19   Services, Inc., (“Sedgwick”), the Claims Administrator. (Id.) Plaintiff argues that under this plan

20   it is AT&T Services—the Plan Administrator—that has the discretionary authority with respect to
21   management of the plan. (Id.)

22          A conflict of interest exists where “an employer who administered an ERISA benefit plan

23   . . . both evaluated claims and paid for benefits.” Metropolitan Life Ins. Co. v. Glenn, 554 U.S.

24   105, 112 (2008). Here, however, the plan states:

25                  The Claims Administrator has been delegated the complete
                    discretionary fiduciary responsibility for all disability determinations
26                  by the Plan Administrator to determine whether a particular Eligible
                    Employee who has filed a claim for benefits is entitled to benefits
27                  under the Program, to determine whether a claim was properly
28   ////
                                                        2
 1                     decided, and to conclusively interpret the terms and provisions of the
                       Program. Such determinations and interpretations shall be final and
 2                     conclusive.

 3   (Ex. A-1 (ECF No. 25-2) at 7.)

 4           There is no conflict of interest where “the Plan’s administrator [has] delegated the duty to

 5   decide claims to unconflicted third parties, removing any inherent or structural conflict of

 6   interest.” Scoles v. Intel Corporation Long Term Disability Benefit Plan, 657 Fed. Appx. 667,

 7   668 (9th Cir. 2016). Here, the plan delegates the duty to decide claims to a third party, Sedgwick.

 8           And the Ninth Circuit appears to have found no conflict present in the very plan at issue

 9   here. See Day v. AT&T Disability Income Plan, 698 F.3d 1091, 1096 (9th Cir. 2012) (“The Plan

10   is funded by AT&T and not Sedgwick, and administered by Sedgwick and not AT&T.”).

11   Plaintiff argues that it “does not appear that Day pursued any discovery or fully investigated the

12   relationship between the Plan and Sedgwick.” (ECF No. 25 at 16.) But Day was not the only

13   court to reach this same conclusion. See, e.g., Clay v. AT&T Umbrella Benefit Plan No. 3, No.

14   2:17-cv-0749 KJM KJN PS, 2019 WL 5682825, at *3 (E.D. Cal. Nov. 1, 2019) (“Here,

15   Defendant has delegated to Sedgwick its authority ‘to determine all claims and appeals for

16   benefits under the [disability] Program.’ Defendant’s delegation to Sedgwick indicates abuse of

17   discretion is the appropriate standard of review.”); James v. AT&T West Disability Benefits

18   Program, 41 F.Supp.3d 849, 873 (N.D. Cal. 2014) (“Here, the facts show that the plan is self-

19   funded and Sedgwick is the third-party claims administrator. Sedgwick is not financially

20   associated with AT&T Services, Inc., does not have a role in the plan’s funding, and is paid a flat

21   fee for its services regardless of its claims approval. Where the party that must pay the benefits

22   and the party that administers the benefits are not the same, there is little risk, if any, of a conflict

23   of interest.”); Bennetts v. AT&T Integrated Disability Service Center, 25 F.Supp.3d 1018, 1027

24   (E.D. Mich. 2014) (“AT&T and Sedgwick are separate entities, and therefore there is no conflict

25   of interest.”).

26   ////

27   ////

28   ////
                                                          3
 1           When asked at oral argument to cite to a case issued after Day that supported a finding

 2   that discovery was permissible here, plaintiff relied on Demer, 835 F.3d 893. In Demer, however,

 3   not only was the Ninth Circuit presented with “evidence of a conflict of interest,” but the same

 4   entity was the claim administrator and plan insurer. Id. at 900. That is not the case here.

 5           In this regard, the undersigned cannot agree with plaintiff’s assertion that “[d]ocuments

 6   produced . . . demonstrate the existence of a conflict of interest[.]” (ECF No. 25) at 14.) At oral

 7   argument plaintiff essentially argued that discovery was necessary to determine if a conflict

 8   existed. If that were the standard, however, discovery would always be permissible. That is not

 9   to say that discovery is never permissible. However, plaintiff has presented nothing to show even

10   the appearance of a conflict of interest which would justify conflict-of-interest discovery. See

11   Murphy v. Deloitte & Touche Group Ins. Plan, 619 F.3d 1151, 1163 (10th Cir. 2010) (“The party

12   moving to supplement the record or engage in extra-record discovery bears the burden of showing

13   its propriety.”).

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. Plaintiff’s February 21, 2020 motion to compel (ECF No. 24) is granted as to

16   discovery related to the completeness of the administrative record;

17           2. Plaintiff’s February 21, 2020 motion to compel (ECF No. 24) is denied in all other

18   respects; and

19           3. Within twenty-one days defendant shall produce responsive discovery.

20   Dated: March 13, 2020
21

22

23

24

25   DLB:6
     DB\orders\orders.civil\chacko1837.oah.0313
26
27

28
                                                       4
